Citation Nr: 1009723	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  02-08 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for scars of the face, 
left thigh, and left calf, claimed as residuals of shrapnel 
wound injuries.  

2.  Entitlement to service connection for residuals of a 
shrapnel injury.  

3.  Entitlement to service connection for a disability 
manifested by breathing problems.  

4.  Entitlement to service connection for a spine condition.  

5.  Entitlement to service connection for an acquired 
psychiatric disorder.  

6.  Entitlement to service connection for a disability 
manifested by elevated liver enzyme levels.  

7.  Entitlement to service connection for an Achilles tendon 
injury.  

8.  Entitlement to service connection for skin rashes of the 
forehead and chest, to include as a result of exposure to 
herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and October 2002 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Pittsburgh, Pennsylvania.  

This matter was previously remanded by the Board in May 2004.  
At the time of the examination, the Board listed the issue as 
service connection for a left Achilles tendon injury.  The 
Board notes that the Veteran has indicated that his right 
Achilles tendon was injured in service.  The Board further 
observes that Achilles problems have been shown in both lower 
extremities.  As such, the Board has rephrased the issue to 
include both Achilles tendons.  

The issues of service connection for disability manifested by 
breathing problems; a spine condition; an acquired 
psychiatric disorder, to include PTSD; a disability 
manifested by elevated liver enzyme levels; residuals of an 
Achilles tendon injury; and skin rashes of the forehead and 
chest are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, 
shrapnel fragment wound scars to the left cheek, left lower 
medial thigh, and left lower anterior shin are of service 
origin.  

2.  Resolving reasonable doubt in favor of the Veteran, a 
retained shrapnel fragment within the soft tissues of left 
anterior thigh is of service origin.  

3.  The Veteran has not been shown to have a left calf scar 
resulting from shrapnel wounds.

4.  The Veteran's chin scar results from a 1980 automobile 
accident that occurred many years following service.  


CONCLUSIONS OF LAW

1.  Shrapnel fragment wound scars to the left cheek, left 
lower medial thigh, and left lower anterior shin were 
incurred in service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

2.  A retained shrapnel fragment within the soft tissues of 
left anterior thigh was incurred in service.  38 U.S.C.A. 
§§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.303.

3.  A left calf scar claimed as resulting from in-service 
shrapnel wounds was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 
3.303.

4.  A chin scar claimed as resulting from in-service shrapnel 
wounds was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
`2004 (the notice and duty to assist provisions of the VCAA 
do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision on this claim, as it relates to the claims 
of service connection for left cheek, left lower medial 
thigh, and left lower anterior shin scars as residuals of 
shell fragment wounds, and a retained shrapnel fragment of 
the left anterior thigh, further assistance is not required 
to substantiate that element of the claim.

As it relates to the issues of service connection for scars 
of the chin and left calf, claimed as resulting from shell 
fragment wounds, the Veteran's status has been substantiated.  
The Board notes that in July 2001, July 2002, and March 2005 
letters, the RO provided the Veteran with notice that 
informed him of the evidence needed to substantiate 
entitlement to service connection.  The letters also told him 
what evidence he was responsible for obtaining and what 
evidence VA would undertake to obtain.  The letters further 
told him to submit relevant evidence in his possession.  The 
above letters also told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.  The Veteran was 
also provided with notice as to the disability rating and 
effective date elements in an August 2006 letter.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran was also afforded a VA examination in March 2009.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claims, 
including by submission of statements and his ability to 
provide testimony at a hearing if he so desired.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  Based upon the 
foregoing, the duties to notify and assist the Veteran have 
been met, and no further action is necessary to assist the 
Veteran in substantiating this claim.  

Shrapnel Wounds and Scars

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b).

Section 1154(b) sets forth a three step sequential analysis 
that must be undertaken when a combat veteran seeks benefits 
under the method of proof provided by the statute.  First, it 
must be determined whether the veteran has proffered 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease."  Second, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Finally, if the first two requirements are met, VA "shall 
accept the veteran's evidence as "sufficient proof of service 
connection," even if no official record exists of such 
incurrence exists.  In such a case a factual presumption 
arises that that the alleged injury or disease is service 
connected.  Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); 38 C.F.R. § 3.304.  Competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

The Veteran maintains that he sustained shrapnel wounds to 
his face and left thigh as a result of injuries sustained 
during his performance of duties as a bulldozer operator when 
in Vietnam while attached to the 864th Engineering Battalion, 
to include as a result of shrapnel wounds from mortar 
explosions.  He maintains that he sustained the shrapnel 
wound injuries in July or August 1970.  

The Veteran's service treatment records reveal no complaints 
or findings of shrapnel wound injuries or scars.  

In connection with the Veteran's claims, the Board remanded 
this matter for additional development in May 2004, to 
include a VA examination of the areas where the Veteran 
claimed to have received shrapnel injuries.  

The Veteran was afforded the requested examination in March 
2009.  At the time of the examination, the Veteran reported 
having sustained shell fragment wounds to the face and left 
thigh.  He indicated that there was no scar on his left calf.  
The Veteran also reported having fractured his jaw in a motor 
vehicle accident in 1980.  The Veteran stated that he did not 
sustain a shell fragment wound to his left calf.  

The Veteran reported that he sustained a shell fragment wound 
to the left shin while he was stationed in Vietnam in 1970 
during a mortar attack on the base camp.  He also noted 
sustaining a shell fragment wound to the left inner thigh.  
He indicated that he was seen by the medic for these injuries 
and was given some pills to take.  The Veteran noted that he 
was patched up and that they cleaned the wounds with alcohol 
and applied a bandage to them.  He indicated that he was 
placed on light duty for a few days and resumed full duty 
after several weeks.  The Veteran stated that he continued to 
clean the wounds with alcohol and applied the dressings.  

The Veteran reported that he had no other treatment for these 
scars during service and that he had had no treatment since 
discharge.  He indicated that the shell fragment wound on the 
shin was tender to the touch and the shell fragment wound to 
the inner thigh was tender, numb, and itching.  

The Veteran also reported sustaining a shell fragment wound 
to the face while stationed in Vietnam in 1970 as a result of 
a separate mortar attack.  The left cheek was cleaned with 
alcohol and a bandage was applied to it.  The area was 
checked several times and he cleaned the area and bandaged it 
himself.  He resumed regular duty after two weeks and did not 
receive any further treatment for the scar.  The Veteran 
reported that the area was tender to the touch.  He noted 
that he developed a pimple and that a piece of metal came out 
of this pimple.  

The examiner stated that a review of the Veteran's claim 
folder revealed that there was no evidence of any treatment 
for any shell fragment wounds involving any areas of the 
body, including the left cheek, left inner thigh, or left 
anterior shin.  The examiner further observed that the 
Veteran's August 1971 service separation examination noted 
normal findings for the lower extremities, head, face, neck, 
and scalp.  

Physical examination of the face revealed no facial 
disfigurement, distortion, or asymmetry of the head.  The 
Veteran had no scars on his forehead.  He also had no scars 
involving the eyes, nose, or right cheek.  The Veteran did 
have a scar under his chin secondary to a motor vehicle 
accident in 1980.  He also had a small scar on his left cheek 
that was difficult to differentiate from the surrounding 
skin.  The scar was .75 cm long and 2 mm wide.  

Examination of the left thigh revealed an area on the left 
lower medial thigh that was 1 cm round and was flat and 
lighter than the surrounding skin and had the appearance of a 
scar.  

Examination of the left calf revealed no scars.  The Veteran 
did have a scar on the left anterior lower shin which was 1.5 
cm long and .75 cm wide.  The scar was painful to the touch.  

An x-ray of the face revealed normal facial bones.  An X-ray 
of the left tibia-fibula revealed no metallic foreign bodies 
in the calf.  An X-ray of the left femur revealed a shrapnel 
fragment measuring 11 x 6 x 9 mm within the soft tissue, 
anterlolateral to the distal shaft of the femur.  The 
impression was a shrapnel fragment within soft tissues 
anterlolateral distal left thigh.  

The examiner rendered diagnoses of left cheek scar with 
residual tenderness, claimed secondary to a shell fragment 
wound with no retained metallic fragments; chin scar 
secondary to surgical repair of a fractured jaw secondary to 
a motor vehicle accident in 1980, not related to service; 
scar on the left anterior thigh that had appearance of a 
nevus versus a scar; a scar on the left lower medial thigh 
with no complaints of any symptoms involving this area, with 
evidence of a retained metallic fragment on X-ray; and a scar 
on the left lower anterior shin claimed as a shell fragment 
wound scar with residual tenderness and no metallic 
fragments.  

In the present case, the Veteran has reported sustaining 
shrapnel wound injuries to his cheek and left thigh.  The 
most recent VA examination reveals scar wounds in the areas 
where the Veteran claims he sustained the shrapnel wounds.  
Moreover, X-rays performed at that time revealed retained 
shrapnel in the left lower medial thigh.  Based upon this, 
the Veteran has met the first two requirements of 1154(b).

As to the nexus requirement, the Board notes that the March 
2009 examiner found the left cheek, left lower medial thigh, 
and left lower anterior shin scars as being claimed as due to 
shrapnel wounds.  As the Board has found the Veteran's 
statements credible as to the injuries sustained in service, 
the question arises as to the continuity of symptomatology 
from the Veteran's period of service to the present time.

Based upon the above evidence, the Veteran has currently been 
shown to have scars of the left cheek, left lower medial 
thigh, and left lower anterior shin.  It has also been 
demonstrated that he sustained shrapnel wounds in service.  
Therefore, the evidence as to whether the Veteran's current 
scars of the left cheek, left lower medial thigh, and left 
lower anterior shin, and the retained metallic fragment of 
the left thigh, is related to his period of service is at 
least in equipoise.  As such, reasonable doubt must be 
resolved in favor of the Veteran.  Therefore, service 
connection is warranted for left cheek, left lower medial 
thigh, and left lower anterior shin scars, and the retained 
metallic fragment in the left thigh.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

As it relates to a left calf scar, claimed as a residual of a 
shrapnel wound, the Board notes that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110; Degmetich v. 
Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

At the time of the most recent VA examination, the Veteran 
was not found to have a scar on his left calf.  Moreover, X-
rays taken of the left calf area did not reveal any retained 
metallic fragments.  The Veteran also reported at the time of 
the examination that he had not sustained a shell fragment 
wound to his left calf.  Based upon the above, service 
connection is not warranted for a left calf scar claimed as a 
residual of a shell fragment wound.  

As it relates to the chin scar, the Board notes that the 
Veteran has reported sustaining a fracture to his jaw in 1980 
when he was involved in an automobile accident.  At the time 
of the Veteran's March 2009 VA examination, the examiner 
diagnosed the Veteran as having a chin scar secondary to 
surgical repair of his fractured jaw resulting from the 
automobile accident.  The Veteran has not indicated that he 
sustained a shrapnel injury to his chin.  Thus, service 
connection is not warranted for a chin scar related a 
shrapnel wound injury.  




ORDER

Service connection for left cheek, left lower medial thigh, 
and left lower anterior shin scars, as residuals of shell 
fragment wounds, is granted.  

Service connection for a retained shell fragment in the left 
thigh is granted.  

Service connection for a left calf scar claimed as resulting 
from shrapnel wound injuries is denied.

Service connection for a chin scar claimed as resulting from 
shrapnel wound injuries is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2009).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  

As it relates to the Veteran's claims of service connection 
for breathing problems, the Board notes that the Veteran has 
indicated that he was the lead bulldozer operator while in 
Vietnam.  He has reported that in this capacity he was 
exposed to dust and dirt materials when performing his 
duties.  He has also indicated that he was not offered any 
type of type of breathing apparatus protection.  The Veteran 
has stated that he has had breathing problems since his 
separation from service.  The Board observes that at the time 
of a November 2000 VA examination, the Veteran was noted to 
have a tiny calcified granuloma within the lateral portion of 
the left lower lung field.  The examiner did not render an 
opinion as to the etiology of any current respiratory 
disorder, and its relationship, if any, to the Veteran's 
period of service.  

As it relates to the Veteran's claim of service connection 
for a skin disorder, the Board notes that he has the 
requisite service in Vietnam for any listed presumptive skin 
disorders.  The Veteran has reported having had various 
intermittent skin rashes since his separation from service, 
which have continued to the present day.  The Board further 
observes that the Veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection throughout the course of the appeal.  As such, a 
VA examination is warranted.  

As it relates to the claim of service connection for a low 
back disorder, the Board notes that the Veteran has indicated 
that he sustained an injury to his back while replacing a 
trunion arm on his bulldozer.  In support of his claim, the 
Veteran submitted a statement from a friend, who also served 
in Vietnam, who indicated that the Veteran had injured his 
back while operating a bulldozer.  The Board notes that the 
Veteran has reported having had back problems on a continuous 
basis since his separation from service.  The Veteran has 
also been found to have degenerative changes of the 
lumbosacral spine as well as degenerative disc disease.  
While the veteran was afforded a VA examination in November 
2000, the examiner did not render an opinion as to the 
etiology of any current back disorder and its relationship, 
if any, to the Veteran's period of service.  

As it relates to the Veteran's claim of service connection 
for elevated liver enzyme levels, the Board notes that the 
Veteran has been found to have elevated liver enzyme levels.  
The Board observes that the Veteran has reported drinking 
unsanitary water during service.  The Board further notes 
that the Veteran has not been afforded a VA examination as it 
relates to this claim.  A VA examination is warranted.  

As it relates to the claim of service connection for an 
Achilles tendon injury, the Board notes that the Veteran has 
claimed that he sustained an injury to his Achilles tendon 
when moving a large object in service.  At the time of the 
November 2000 VA examination, the Veteran was found to have 
minimal ossification of the Achilles tendon insertions at 
both calcanel with un-united secondary ossification center or 
an old un-united chip fracture on the medial malleolus of the 
right ankle.  Treatment records obtained in conjunction with 
the Veteran's Social Security disability claim reveal that at 
the time of a July 1998 disability examination, he was noted 
to have chronic Achilles tendonitis resulting in limited 
range of motion.  

While the Veteran was afforded a VA examination, the examiner 
did not render an opinion as to the etiology of current 
Achilles tendon disorder, and its relationship, if any, to 
the Veteran's period of service.  As such, an additional VA 
examination is warranted.  

As it relates to the issue of service connection for an 
acquired psychiatric disorder, to include PTSD, based upon 
the above grants of service connection for shrapnel wound 
injuries, the Board finds that the Veteran has the requisite 
stressors with regard to his claim of service connection for 
PTSD.  The Veteran has not been afforded a VA psychiatric 
examination during the course of the appeal.  

Furthermore, with regard to the claim of service connection 
for PTSD, the Board notes that the Veteran has requested that 
treatment records in conjunction with a visit to the Highland 
Drive VAMC on September 1, 2009, be associated with the 
claims folder.  VA is deemed to have constructive knowledge 
of documents which are generated by VA agents or employees.  
Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all records of the 
Veteran's treatment from the Highland 
Drive VAMC since June 2006.

2.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current breathing/respiratory 
disorders.  All indicated tests and 
studies should be performed.  The claims 
folder should be made available to the 
examining physician for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current breathing/respiratory 
disorder, if found, is related to the 
Veteran's period of active service?

Detailed rationale is requested for each 
opinion that is rendered.  

3.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current skin disorder.  All 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current skin disorder, if found, is 
related to the Veteran's period of active 
service, to include as a result of 
exposure to herbicides in service?

Detailed rationale is requested for each 
opinion that is rendered.  

4.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder.  All 
indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current low back disorder, if found, 
is related to the Veteran's period of 
active service?

Detailed rationale is requested for each 
opinion that is rendered.  

5.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current elevated liver 
enzyme/liver disorder.  All indicated 
tests and studies should be performed.  
The claims folder should be made 
available to the examining physician for 
review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current elevated liver enzyme/liver 
disorder, if found, is related to the 
Veteran's period of active service?  
Detailed rationale is requested for each 
opinion that is rendered.  

6.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the nature and etiology of any 
psychiatric disorders, including PTSD, 
which may be present.  The claims file 
must be made available to and reviewed by 
the examiner.  Any further indicated 
testing should be accomplished.

If the criteria for a diagnosis of PTSD 
are found, the examiner should specify 
the stressors supporting the diagnosis.  
If the criteria for a diagnosis of PTSD 
are not met, the examiner should note the 
criterion or criteria that are not met.

The examiner should express an opinion as 
to whether any psychiatric disorder found 
on examination, is at least as likely as 
not (50 percent probability or greater) 
related to a disease or injury (including 
traumatic experiences) in service.

The examiner should provide a rationale 
for all opinions. 

7.  The Veteran should be scheduled for a 
VA examination to determine the etiology 
of any current Achilles tendon disorder.  
All indicated tests and studies should be 
performed.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
question: Is it at least as likely as not 
(50 percent probability or greater) that 
any current Achilles tendon disorder, if 
found, is related to the Veteran's period 
of active service?  Detailed rationale is 
requested for each opinion that is 
rendered.  

8.  To help avoid future remand, the RO 
must ensure the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

9.  If any claim on appeal is not fully 
granted, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


